DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss in response to Defendant's letter, dated December 23, 2010, from Randy Gernhart (Gernhart), Senior Tax Auditor, notifying the court that Plaintiffs filed a request for doubtful liability relief with Defendant on December 9, 2010. Gernhart wrote that "[i]t appears that the taxpayers would be eligible for the doubtful liability process." (Def's Ltr at 1, Dec 23, 2010.) Because Plaintiffs appear to qualify for administrative relief of the issues appealed to this court, there remains no justiciable issue before the court. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of January 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR. *Page 2 Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 18, 2011. The Court filed and entered this document on January18, 2011.